Order entered January 2, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00484-CV

                           IN THE INTEREST OF D.S., A CHILD

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-16-14244

                                            ORDER
       Before the Court is appellee’s December 20, 2019 motion for an extension of time to file

her brief on the merits. We GRANT the motion and extend the time to February 10, 2020. We

caution appellee that further extension requests will be disfavored.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE